    Case 19-13300      Doc 179    Filed 06/17/20 Entered 06/17/20 12:23:47        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                    Ch. 11
    Debtor                                       19-13300-FJB


                                              Order

MATTER:
#177 Statement of No Objection Re: Application for Compensation filed by Debtor's Counsel (Re:
150 Application for Compensation, 170 Order on Application for Compensation) filed by
Interested Party Mark G. DeGiacomo

In light of this statement filed by Chapter 7 Trustee, Mark DeGiacomo, in case 20-10232, the Court
hereby states that its Order dated 6/9/2020 [#170] is without prejudice to the rights of the
Chapter 7 Trustee to assert that the retainer funds should be returned to the Individual
Bankruptcy Estate.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 6/17/2020
